DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 3-7, 9, 12, 18-20 and 22-23 are pending
Claims 2, 8, 10-11, 13-17, 21 and 24-28 are cancelled
Claims 1, 3-7, 9, 12, 18-20 and 22-23 are rejected

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2021 has been entered.

Claim Objections
Claim 1 objected to because of the following informalities:  Line 17 states “so as allow fluid flow”.  Examiner suggests amending the limitation to further recite “so as to allow fluid flow”.  Appropriate correction is required.
Claim 3 objected to because of the following informalities:  Line 1 states “The automatic drain device of claim 1”.  Examiner suggests amending the limitation to “The according to claim 1” in order to recite similar language as recited in dependent claims 5-7, 9, 12, 19-20 and 22-23 and to further maintain consistency.  Appropriate correction is required.
Claim 4 objected to because of the following informalities:  Line 1 states “The automatic drain device of claim 3”.  Examiner suggests amending the limitation to “The automatic drain device according to claim 3” in order to recite similar language as recited in dependent claims 5-7, 9, 12, 19-20 and 22-23 and to further maintain consistency.  Furthermore, line 3 states “the fuel water separator system”.  Examiner suggests amending the limitation to further recite “the fuel water separator filter system” to maintain consistency with claim 1 language.  Appropriate correction is required.
Claim 18 objected to because of the following informalities:  Line 16 states “so as allow fluid flow”.  Examiner suggests amending the limitation to further recite “so as to allow fluid flow”.  Appropriate correction is required.
Claim 20 objected to because of the following informalities:  Line 3 states “the solenoid”.  Examiner suggests amending the limitation to further recite “the double plunger solenoid” to maintain consistency and recite similar language as recited on line 2 of claim 20.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, 9, 12, 18-20 and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the double plunger…the double plunger” on lines 14-15.  It is unclear whether Applicant is referring to the same double plunger solenoid as recited on line 13 of claim 1, and if not, there is insufficient antecedent basis for this limitation in the claim.  Claims 3-7, 9, 12, 19-20 and 22-23 are also rejected since these claims depend on claim 1.
Claim 3 recites the limitation "the interior” on line 2.  Claim 3 depends from claim 1 and claim 1 recites ‘an upper housing comprising an inlet opening that allows fluid to flow into an interior portion of the automatic drain device’ on lines 4-5.  As a result, it is unclear whether Applicant is referring to the same interior portion as recited on lines 4-5 of claim 1.  Examiner’s note:  Examiner is broadly interpreting ‘the interior’ in claim 3 and ‘the interior portion’ in claim 1 to be the same.  Claim 4 is also rejected since this claim depends on claim 3.
Claim 18 recites the limitation "the double plunger…the double plunger” on line 14.  It is unclear whether Applicant is referring to the same double plunger solenoid as recited on line 12 of claim 18, and if not, there is insufficient antecedent basis for this limitation in the claim.   
Claim 23 recites the limitation "A fuel water separator filter system” on line 1, and “an automatic drain device” on line 4.  Claim 23 depends from claim 1; as a result, it is 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 3-7, 9, 12, 18-20 and 22-23 of the current application 15/746302 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6-9, 11, 12, 14, 17 and 18 of co-pending application 16/756291 in view of Wilson et al. (US 2004/0046142 A1) (hereinafter “Wilson”).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Independent claim 1 of the current application (15/746302) discloses an automatic drain device, an upper housing, an inlet opening, a lower housing, at least one vent, an inner housing, a drain opening, a water-in-fuel sensor, a double plunger solenoid, an upper drain seal and a lower drain seal, the double plunger moveable between a closed position and an open position, and a control unit, wherein activation of the double plunger solenoid places the automatic drain device in a condition.  Corresponding dependent claims 3-7, 9 and 12 discloses an air vent, filter/strainer and a media, and an attachment mechanism, and additional corresponding dependent Independent claim 18 of the current application (15/746302) discloses an automatic drain device, an upper housing, an inlet opening, a lower housing, at least one vent, an inner housing, a drain opening, a water-in-fuel sensor, a double plunger solenoid, an upper drain seal and a lower drain seal, the double plunger moveable between a closed position and an open position, and a control unit, wherein activation of the double plunger solenoid places the automatic drain device in a condition.
Regarding the instant independent claim 1, claims 1, 6, 9, 11, 12, 14 and 17 of co-pending application 16/756291 discloses a very similar automatic drain device for use with a fluid water separator including an upper housing, an inlet opening, a lower housing, a vent, an inner housing, a drain opening, a liquid-in-fuel sensor (water-in-fuel sensor), a solenoid comprising a plunger (double plunger solenoid), the double plunger moveable between a closed position and an open position, and a control unit, wherein activation of the double plunger solenoid places the automatic drain device in a condition.  Although the claims of co-pending application 16/756291 do not specifically teach an upper drain seal and a lower drain seal, this deficiency is fulfilled by Wilson.  Wilson teaches an upper drain seal and a lower drain seal (see Wilson FIG. 1, head seals 30 and 32 located on head of the rod 28 on one axial end, and additional seals (not shown) located on opposite distal end of the rod 28 near solenoid stem 44) (see Wilson paragraph 51 – “one head comprising a head seal 30 attached to the rod 28…a head seal 32…”) (see Wilson paragraphs 55-56 – “The solenoid armature 46 is located further along the piston rod 28 with respect to the solenoid stem 44 distal the piston head seals 30, 32.  Seals are provided between the solenoid stem 44 and the drain tube 14…”).  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to include an upper drain seal and a lower drain seal, as taught by Wilson, in order to open and close an opening and to further allow a fluid flow (see Wilson paragraph 10 – “a solenoid coil and a piston, the drain hole having a drain inlet and a drain outlet, and the piston being arranged within the valve body to be moveable between a closed condition, wherein the drain hole and the air inlet opening are sealed, and an open condition, wherein the drain hole and the air inlet opening are open, movement of the piston being controlled by the solenoid”) (see Wilson paragraphs 21, 23 and 33-34).
Regarding the instant claims 3-7, 9 and 12, claim 11 of co-pending application 16/756291 discloses an air vent.  Although the claims of co-pending application 16/756291 do not specifically teach a filter/strainer and a media, and an attachment mechanism, this deficiency is fulfilled by Wilson.  Wilson teaches a filter (strainer) and an attachment means (see Wilson paragraphs 7 and 8) (see Wilson paragraph 12 – “attachment means…a fuel filter for use…”).  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to include an attachment means and a filter/strainer, as taught by Wilson, wherein the automatic drain device is attached to a filter system (inherently including a media) to further remove contaminants and any unwanted particles from entering the drain device (see Wilson paragraph 3 – “Fuel systems, generally comprise a fuel filter to remove water and other contaminants from the fuel…”).
head seal 30 attached to the rod 28…a head seal 32…”) (see Wilson paragraphs 55-56 – “The solenoid armature 46 is located further along the piston rod 28 with respect to the solenoid stem 44 distal the piston head seals 30, 32.  Seals are provided between the solenoid stem 44 and the drain tube 14…”).  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to include an upper drain seal and a lower drain seal, as taught by Wilson, in order to open and close an opening and to further allow a fluid flow (see Wilson paragraph 10 – “a solenoid coil and a piston, the drain hole having a drain inlet and a drain outlet, and the piston being arranged within the valve body to be moveable between a closed condition, wherein the drain hole and the air inlet opening are sealed, and an open condition, wherein the drain hole and the air inlet are open, movement of the piston being controlled by the solenoid”) (see Wilson paragraphs 21, 23 and 33-34).
Regarding the instant claims 19-20 and 22-23, claims 1, 3, 6, 7, 8, 11, 12, 17 and 18 of co-pending application 16/756291 discloses a biasing spring, an air flow passage (air vent), a fuel water separator element and a water sump.  Although the claims of co-pending application 16/756291 do not specifically teach an air vent seal, this deficiency is fulfilled by Wilson.  Wilson teaches seals for air openings (see Wilson paragraph 21 – “…a means for sealing at least one of the drain hole and the air inlet…seal each of the drain hole and the one or more air inlet openings.”) (see Wilson paragraphs 47 and 48) (see Wilson paragraph 52 – “…second head seal 32 is in sealing contact with both of the air inlet openings 22…”).  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to include an air vent/passage seal, as taught by Wilson, in order to open and close the air vent/passage and to further allow air to escape and/or enter the system (see Wilson paragraph 21 – “…a means for sealing at least one of the drain hole and the air inlet…seal each of the drain hole and the one or more air inlet openings.”).
This is a provisional nonstatutory double patenting rejection.



Response to Arguments
Applicant’s arguments, see Remarks filed on 01/21/2021, with respect to claims 1, 3-7, 9, 12, 18-20 and 22-23 have been fully considered and are persuasive.  The previous 102(a)(1) rejection has been withdrawn.
A new set of claim objections are made (see above).

A new set of double patenting rejection is made (see above).


Allowable Subject Matter
Claims 1, 3-7, 9, 12, 18-20 and 22-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the double patenting rejection set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding independent claim 1, Wilson teaches an automatic drain device (see FIG. 1, solenoid fuel drain valve 2) (see Abstract and paragraph 43) for use with a fuel water separator filter system (see paragraph 12) (Examiner’s note:  see final office action mailed on 07/24/2020 for detailed rejection/analysis), comprising:
a double plunger solenoid (see FIG. 1, piston including rod 28 which extends from drain outlet 15 to upper housing 38);
an upper drain seal (see FIG. 1, head seals 30 and/or 32 located on head of the rod 28 on one axial end) (see paragraph 51 – “one head comprising a head seal 30 attached to the rod 28…a head seal 32…”); and
a lower drain seal (no reference character provided, seal(s) positioned between stem 44 and drain tube 14) (see paragraphs 55-56 – “The solenoid armature 46 is located further along the piston rod 28 with respect to the solenoid stem 44 distal the piston head seals 30, 32.  Seals are provided between the solenoid stem 44 and the drain tube 14…”),
wherein the double plunger being movable between a closed position and an open position (see paragraph 10 – “a solenoid coil and a piston, the drain hole having a drain inlet and a drain outlet, and the piston being arranged within the valve body to be moveable between a closed condition, wherein the drain hole and the air inlet opening are sealed, and an open condition, wherein the drain hole and the air inlet opening are open, movement of the piston being controlled by the solenoid”) (see paragraphs 21, 23 and 33-34).
Wilson does not specifically teach wherein the double plunger being movable between a closed position in which the upper drain seal seals the inlet opening and the lower drain seal is positioned distal from the drain opening so as allow fluid flow through the drain opening, and an open position in which the upper drain seal is located distal from the inlet opening to allow fluid flow through the inlet opening, and the lower drain seal seals the drain opening, as recited in independent claim 1.
	Instead, Wilson teaches its closed position stops all fluid movement by recreating a seal with the air inlet 118 and the drain inlet 116, as argued by Applicant on page 9 of the Remarks section filed on 01/21/2021.  Furthermore, Wilson teaches that its open position allows water to exit out of the drain outlet, hence does not teach an open position that seals the drain opening, as argued by Applicant on page 10 of the Remarks section filed on 01/21/2021.

Similar analysis applies to independent claim 18.
















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627.  The examiner can normally be reached on Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi R Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Examiner, Art Unit 1773